          Case 1:19-cv-00640-ABJ Document 10 Filed 05/03/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NEW YORK STOCK EXCHANGE LLC                 )      Case No: 1:19-cv-00640-ABJ
11 Wall Street                              )
New York, NY 10005                          )
                                            )
               Plaintiff,                   )
vs.                                         )
                                            )
SECURITIES AND EXCHANGE                     )
COMMISSION                                  )
100 F Street NE                             )
Washington, DC 20549                        )
                                            )
               Defendant.                   )


                                  STIPULATION AND ORDER

        New York Stock Exchange LLC (“NYSE”) and the Securities and Exchange

Commission (“SEC”) stipulate as follows:

                                         Background

        On April 12, 2019, NYSE received a production of documents from the SEC responding

to NYSE’s November 19, 2018 FOIA requests which are the subject matter of this litigation;

        The SEC has represented that it has completed its search for responsive documents and at

this time does not anticipate identifying additional responsive documents; as it further reviews

the responsive documents for the purpose of creating a Vaughn Index, the SEC has represented

that it may produce additional documents that it no longer determines are exempt under the

FOIA;

        The SEC’s document production did not include a Vaughn Index, but the SEC stated in

the accompanying cover letter that it had identified 6,961 pages of records that may be

responsive to the NYSE’s FOIA requests, that it was producing 363 pages, in part, except for
          Case 1:19-cv-00640-ABJ Document 10 Filed 05/03/19 Page 2 of 5



information in them protected from release under 5 U.S.C. § 552(b)(5) and (b)(6) (hereinafter

“FOIA exemption (b)(5)” and “FOIA exemption (b)(6),” respectively), and that it was

withholding in their entirety the remaining 6,598 pages of records under FOIA exemption (b)(5);

       The SEC later represented that, excluding cover pages, there are approximately 6,000

pages of records from approximately 400 individual emails and 120 attachments that it is

withholding in their entirety;

       At this time, the SEC is only asserting FOIA exemptions (b)(5) and/or (b)(6) with respect

to any withheld or redacted document responsive to NYSE’s FOIA requests; and

       NYSE is taking no position on the sufficiency or completeness of the SEC’s production

until it receives and reviews the Vaughn Indices described below.

                                   Agreements on Next Steps

       On April 15, 24, 26, and 30, 2019, NYSE and the SEC met and conferred by telephone

and came to the following agreements on next steps:

       The SEC has agreed to produce a Vaughn Index to NYSE reflecting any document the

SEC claims is exempt from production under FOIA exemption (b)(5);

       The SEC agrees to produce a preliminary Vaughn Index of any documents withheld (in

their entirety or in part) which contain emails sent to or from email addresses outside the SEC,

that the SEC nonetheless claims contain information exempt from disclosure under FOIA

exemption (b)(5) by May 6, 2019;

       The SEC agrees to produce a complete and final Vaughn Index specifying all documents

it claims the right to withhold, in part or in their entirety, from disclosure pursuant to FOIA

exemption (b)(5) by June 21, 2019;




                                               2
           Case 1:19-cv-00640-ABJ Document 10 Filed 05/03/19 Page 3 of 5



        The SEC agrees to produce the final Vaughn Index on a rolling basis, producing the first

portion of it on May 24, 2019, the second portion on June 7, 2019, and the complete and final

Vaughn Index on June 21, 2019;

        The preliminary Vaughn Index due on May 6, the portions of the final one produced on a

rolling basis, and the final one due on June 21 shall describe the document in question and

specify the individual parties to the communication by name (not by generic office or

department) and for non-SEC individuals the entity with which the individual is affiliated or

employed (to the extent the affiliation is clear from the email), the subject and date of the

communication, and the basis on which the SEC is claiming the exemption from disclosure;

        The preliminary Vaughn index and the portions of the final Vaughn Index produced on a

rolling basis shall reflect the SEC’s position on the treatment of those documents included on

each index and the SEC does not foresee revising those positions in the final Vaughn Index due

on June 21, 2019;

        NYSE agrees that at this time the SEC need not list or describe on the preliminary

Vaughn Index, the portions of the final one produced on a rolling basis, or the final Vaughn

Index any withholdings under FOIA exemption (b)(6). NYSE, however, reserves its rights to

raise this issue at a later date;

        NYSE also agrees that the SEC may, as an initial matter and in the interest of efficiency

and expediency, log any withheld emails on its Vaughn Index by email chain (as opposed to by

each individual email in the chain) if the SEC reflects the date range of emails in the chain on the

index and agrees to log separately any email chains in which a sender or recipient has changed

the subject matter or subject line of the email chain mid-chain;




                                                 3
          Case 1:19-cv-00640-ABJ Document 10 Filed 05/03/19 Page 4 of 5



       NYSE reserves its rights to request indexing of each document in the future after review

of the SEC’s Vaughn Index by email chain;

       After receipt of the final Vaughn Index on June 21, 2019, the Parties will discuss any

documents listed on the Vaughn Index that NYSE believes do not qualify for being withheld

from disclosure pursuant to FOIA exemption (b)(5); and

       If the Parties cannot resolve any remaining such disagreements, one or both of the Parties

will propose a dispositive motion briefing schedule on or before July 3, 2019, unless the Parties

agree to extend that time.

       Accordingly, the Parties agree that, subject to the Court’s approval, the May 7, 2019

dispositive motion deadline should be deferred until the Parties determine if they can reach

agreement without the need for the Court’s intervention on motion practice.



Dated: May 3, 2019                                    Respectfully submitted,


                                                      /s/ Christina M. Carroll
                                                      Christina M. Carroll (D.C. Bar No. 473337)
                                                      DENTONS US LLP
                                                      1900 K Street, NW
                                                      Washington, DC 2006
                                                      Telephone: (202) 496-7212
                                                      christina.carroll@dentons.com

                                                      Douglas W. Henkin (NY Bar No. 2531648)
                                                      DENTONS US LLP
                                                      1221 Avenue of the Americas
                                                      New York, NY 10020
                                                      Telephone: (212) 768-6700
                                                      douglas.henkin@dentons.com

                                                      Attorneys for Plaintiff New York Stock
                                                      Exchange LLC




                                               4
        Case 1:19-cv-00640-ABJ Document 10 Filed 05/03/19 Page 5 of 5



                                          /s/ Wm. Smith Greig
                                          Wm. Smith Greig, D.C. Bar No. 453443
                                          Office of the General Counsel
                                          Securities and Exchange Commission
                                          100 F Street NE
                                          Washington, DC 20549
                                          Telephone (202) 551-5147
                                          greigw@sec.gov

                                          Attorney for Securities and Exchange
                                          Commission




So Ordered: May 3, 2019




AMY BERMAN JACKON
U.S. District Judge




                                      5
